Title: From George Washington to William Livingston, 15 June 1781
From: Washington, George
To: Livingston, William


                        
                            Sir
                            Head Quarters New Windsor 15th June 1781
                        
                        I flatter myself that proper Measures have been taken before this Time to procure the Number of Men for
                            Continental & Militia Service required by my Letter of the 27th of May. In the calculation which had been made at
                            Weathersfield of the Aid of Militia which would be necessary to Support the Operation which we have in View, I included
                            sixteen Hundred from Pensylvania; but that State having been since called upon to embody & march 2400 Men
                            imediately to the Assistance of Virginia, I am obliged to add the Number I shall be disappointed in from Pensylvania, to
                            the Quota I required from the other States—your proportion of them will be 250—which with the Requisition of the 27th
                            of May, will make in the whole 750.
                        From Circumstances, I have Reason to expect that our Operations will commence somewhat earlier than I at
                            first expected. Your Excellency will therefore be pleased to order the Militia to march in such Time that they may join
                            the Army punctually by the 15th of July next—The Officer commanding may give me Notice when he is ready to march from his
                            Place of Rendevous, that I may halt him upon the West Side of the Hudson or order him over, as the Situation of Affairs
                            may require.
                        I am convinced that I need not enter into a repetition of the Arguments which were made Use of in my Letter
                            of the 27th of May, to induce the most strenuous Exertions to fill up the Continental Battalions. I will only say that our
                            Success will depend upon that being done, without it, there is not a Chance, & with it we have the fairest
                            Prospects—these Men must be sent forward as fast as they are raised.
                        Of all the Difficulties which surround me, I fear none more than a Want of Subsistence for the Number of Men
                            which will be shortly drawn together. my whole Dependance is upon the Supplies demanded from the several States and if
                            they fail in a regular and Sufficient compliance—We must disband. our immense Expence of Preparation must become a dead
                            loss—& the Consequence, in a political View, will be of a most serious & alarming Nature. The State of N.
                            Jersey having been for the several late Campaigns, in a Manner the Theatre of the War, has been under the Necessity of
                            furnishg very great Supplies to the Army, altho they have not been exactly in the Articles specifically required by
                            Congress, & as that will probably be the Case in the present, I have made my principal Requisitions for Flour
                            & Meat upon Pensylvania & the Eastern States—But as I still am very apprehensive of a Deficiency, I must
                            entreat your Excellency to endeavour to prevail upon the Legislature to make Provision for procuring as much as they
                            possibly can of their Quota of those Articles. Nothing in Nature can be more repugnant to my Inclination than to be
                            obliged to have recourse to military Coercion for Subsistence; it being not only highly disgusting & oppressive to
                            the Inhabitants, but ruinous of the Discipline of the Army—the more therefore that can be regularly obtained, the less
                            Occasion will there be for Measures of a disagreeable kind. I have the Honor to be with very great Respect &
                            Esteem Your Excellencys Most Obedient Servant

                        
                            Go: Washington 
                        
                    